Citation Nr: 1428839	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

Entitlement to an increased rating in excess of 20 percent for the service-connected degenerative disc disease, L5-S1.



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training in June and July 1985 and served on active duty from August 1986 to August 1990, and from November 2004 to July 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2007 of the RO.

In an August 2011 rating decision, the RO granted service connection for peripheral neuropathy of the left lower extremity and assigned a 10 percent evaluation effective on July 30, 2010.  

In a June 2013 rating decision, the RO increased the rating for the service-connected lumbar spine degenerative disc disease based on left lower extremity radiculopathy to 20 percent disabling, effective on January 2, 2013.  

The RO also granted a temporary total rating based on a period of hospitalization and convalescence for his service-connected degenerative disc disease of the lumbar spine, for the period from June 1, 2012, to July 31, 2012. See 38 C.F.R. § 4.30. 

In the same decision, the RO assigned a separate rating of 10 percent for the service-connected degenerative disc disease on the basis of right lower extremity radiculopathy, effective on April 29, 2011. 

The Board notes that this increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the lumbar spine remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records relevant to the issue on appeal.

The Board remanded the case in September 2008, April 2009 and March 2012 for additional development of the record.  

The Veteran provided testimony at a January 2009 hearing before a Veterans Law Judge who subsequently retired.  A transcript of the hearing is associated with the claims file.  The Veteran was afforded an opportunity for another hearing, but did not respond to the request.


FINDING OF FACT

For the period of appeal, the service-connected degenerative disc disease at L5-S1 is shown to have been productive of a disability picture manifested by a functional loss due to pain that more closely approximated that of forward flexion limited to 30 degrees or less; neither ankylosis of the thoracolumbar spine, nor incapacitating episodes due to intervertebral disc disease are demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, but no higher for the service-connected degenerative disc disease, L5-S1 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5242 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in July 2005 and May 2009.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. The Veteran has also been afforded various VA examinations.  

The Board acknowledges that, in the April 2009 remand, previous VA examination findings, particularly the April 2007 findings were found to be inadequate because the Veteran alleged a worsening in severity since the examination.  

In March 2012, the Board remanded the claim  and per instructions, VA obtained a copies of the Veteran's Social Security Administration disability records from the Social Security Administration (SSA) and associated them with the claims file.

The Veteran also presented testimony at a hearing in January 2009.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.  For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim herein decided on appeal is thus ready to be considered on the merits.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).


II. Law and Regulations-Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted, with the exception of the period when a temporary total rating had been awarded pursuant to 38 C.F.R. § 4.30.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. 

An inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's lumbar spine degenerative disc disease is rated as 20 percent disabling, under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

On VA examination in August 2006, the Veteran complained of having intermittent low back pain with flare-ups precipitated by prolonged sitting, standing, walking, bending, stooping and use of stairs.  He denied having any bladder or bowel disturbances.  He reported using a low back corset for support, but no formal brace.  He denied having any incapacitating episodes in the past 12 months.

The range of motion testing revealed that the Veteran performed flexion to 50 degrees with pain at 30 degrees and extension to 30 degrees with pain at 20 degrees.  Left lateral flexion and rotation were performed to 20 degrees with pain.  Right lateral flexion and rotation were performed to 30 degrees with pain.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance or incoordination.  

Straight leg raising was performed to 70 degrees on the right and 60 degrees on the left with a positive Lasegue sign on the left.  A neurological examination revealed decreased sensation on the left.  There was no motor or reflex abnormalities in the legs.  The examiner diagnosed degenerative disc disease at L5-L1 with protruded intervertebral disc disease at L4-5 with left-side sciatica and radiculopathy.

In March 2007, the Veteran presented for a VA physical therapy consultation.  Inspection of the back revealed some increased lumbar lordosis with tenderness on palpation of the lower lumbar spine.  Forward flexion was performed to 50 degrees, and extension was performed to 15 degrees with increased pain at endpoint.  

In April 2007, the Veteran presented for a VA chiropractor consultation.  His range of motion included flexion to 40 degrees and extension to 5 degrees with pain.  The examiner supported conservative care.  An examination of the spine revealed no evidence of weakness or spasm.  There was no pain on palpation.  There was pain with range of motion testing.  

On VA examination in April 2007, the Veteran reported having flare-ups with bending, lifting and twisting every two weeks.  He reported intermittent use of a cane.  He reported having one period of bed rest.  He denied any bowel dysfunction but noted some urinary dribbling and incontinence.  He reported daily pain at 6 out of 10.  He denied use of back brace. 

The Veteran performed forward flexion to 70 degrees, extension to 25 degrees, right and left lateral flexion and right and left lateral rotation was to 30 degrees.  There were no limitations with repetitive use.  There was tenderness at the left of L1.

On VA examination in July 2009, the Veteran reported having daily flare-ups and using a cane and brace.  The examiner noted the Veteran had a normal gait with no abnormal spinal curvatures.  The noted objective abnormalities of the spine were spasm, pain with motion, tenderness and weakness.  

The range of motion testing revealed forward flexion was performed to 70 degrees.  Extension, left and right lateral flexion, and left and right lateral rotation were performed to 20 degrees.  There was objective evidence of pain on testing and on repetitive motion testing with no additional limitations.  There was no vertebral fracture.  The degenerative disc disease was noted to have mild to severe effects on the Veteran' s usual daily activities.

A May 2010 VA outpatient treatment report reflected that the Veteran complained of chronic low back pain since service.  There was no obvious bony deformity or muscle atrophy on musculoskeletal examination.  An assessment of chronic low back pain was indicated.

On VA examination in July 2010, the Veteran reported having weekly flare-ups brought on by prolong walking, standing, bending, twisting, lifting, carrying, and cold weather.  Pain was alleviated partially by rest and medication.  The Veteran denied urinary incontinence dysfunctions.  He reported having a history of fatigue, decreased motion, stiffness and spasm.  

The examiner noted the Veteran had an antalgic gait, but no abnormal spinal curvatures.  The examiner noted spasm, atrophy, pain with motion and tenderness.

The range of motion testing revealed that forward flexion was performed to 60 degrees; extension was performed to 20 degrees.  Left and right lateral flexion and rotation were performed to 25 degrees.  There was objective evidence of pain with repetitive motion, but no additional limitations.

On VA examination in April 2011, the Veteran reported having weekly flare-ups precipitated by prolong walking, standing, sitting, bending, twisting, lifting and carrying.  Pain was alleviated partially with rest and medication.  He reported no urinary difficulties.  He reported having a history of fatigue, decreased motion, stiffness, weakness, spasm and spine pain.  He denied any incapacitating episodes.

The VA examination revealed normal inspection of the spine with an antalgic gait.  The Veteran had no abnormal spine curvatures.  There was spasm, pain on movement and tenderness.  The VA examiner noted that the muscle spasm and tenderness were not severe enough to be responsible for an abnormal gait.

The range of motion testing revealed that forward flexion was performed to 65 degrees and that extension was performed to 10 degrees.  Left and right lateral flexion lateral rotation were performed to 20 degrees.  There was additional limitation and objective evidence of pain with repetitive motion.

The VA treatment records in May 2012 noted there was indication for an electronic motor scooter due to severe spinal stenosis with a profound gait dysfunction.  The Veteran had issues with urinary functioning, but did not describe a neurogenic bladder.

On VA examination in January 2013, the Veteran reported having persistent left lumbar pain.  He rated the intensity as 6 out of 10.  He reported having flare-ups and precipitating factors of back pain included prolonged walking and sitting.  

The range of motion testing revealed that forward flexion was performed to 50 degrees with pain and that extension was performed to 0 degree with pain.  Right and left lateral flexion was to 15 degrees with pain.  Right lateral rotation was to 10 degrees, and left lateral rotation was to 15 degrees with pain.  

There was additional limitation in range of motion or joint function following repetition due to less movement than normal, weakened movement, pain, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  

The Veteran had localized tenderness or pain to palpation for joints/ or soft tissue, guarding or muscle spasm resulting in abnormal gait, and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Straight leg testing was normal.  A neurological examination revealed normal strength, decreased sensation, and bilateral lower extremity radiculopathy.

With respect to intervertebral disc syndrome, the examiner noted the Veteran had had no incapacitating episodes over the past 12 months.  He reported the constant use of a back brace and cane and a motorized wheelchair for distance.  The examiner noted that there was no percentage loss of height due to vertebral fracture.

As noted, in June 2013, the RO granted a temporary total rating for the period from June 1, 2012, to August 1, 2012, based on the Veteran's hospitalization and convalescence after he underwent a lumbar laminectomy.  See 38 C.F.R. § 4.130.


Analysis

The Veteran has appealed the assignment of a 20 percent evaluation for the lumbar spine disability.  The 20 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion greater than 30 degrees but not greater than 60 degrees.  In order to warrant a higher evaluation (40 percent), there must be the functional equivalent of limitation of flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to intervertebral disc disease.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board accepts that the Veteran is competent to report, as he has in his statements, hearing testimony and to medical personnel, that he has pain, stiffness, spasm, when sitting, standing, and driving due to back discomfort.  The Veteran  is further competent to report that those symptoms have worsened over the years. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Moreover, the Board notes that disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

After a careful review of the entire record, the Board finds that an increased rating of 40 percent is warranted for the service-connected degenerative disc disease of the lumbar spine.  

The examinations over time revealed finding of limited motion, with an additional loss due to pain that more nearly resembled that of flexion of the thoracolumbar spine limited to 30 degrees or less during the course of the appeal.  As such, on this record, the Board finds that an increased rating of 40 percent, but not higher is assignable under the provisions of 38 C.F.R. §§ 4.59 and 4.71a including Diagnostic Code 5242.  

There is no showing of ankylosis or incapacitating episodes to warrant the assignment of a higher rating.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  

The Board notes the Veteran's reports of spasm and antalgic gait as well as the performance of the recent lumbar laminectomy support the assignment of the 40 percent rating.  The lay evidence demonstrates that the Veteran's symptoms also support the assignment of a 40 percent rating based additional functional limitation due to pain.  

In addition, the General Rating Formula directs that associated objective neurologic abnormalities be separately evaluated.  As noted, the Veteran has been assigned separate evaluations for lower extremity radiculopathy.  To date, the Veteran has not disagreed with these decisions, and the Board does not find these issues are for consideration at this time.  


Extraschedular Consideration

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the service-connected lumbar spine disability.

The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Here, the criteria reasonably describe the Veteran's level of disability.

The Board has considered all factors of functional loss listed under sections 4.40, 4.45, 4.59. See DeLucca v. Brown, 8 Vet. App. 202 ( 1995).  The Veteran's lumbar spine symptoms are contemplated in the rating currently assigned based on the level of his functional loss to include pain on motion, use of assistive devices, and his altered gait, for the period of the appeal.  The Veteran has separate ratings for his neurologic symptoms.  The medical and lay evidence of record does not present an exception or unusual disability picture due to the service-connected lumbar spine disorder that would render the schedular criteria inadequate.  

Moreover, the Veteran has been assigned a total rating based on individual unemployability by reason of service-connected disability.   

Accordingly, referral for extraschedular consideration of the claim for increase for the service-connected lumbar spine disability is not warranted.


ORDER

An increased evaluation of 40 percent, but no more for the service-connected  degenerative disc disease, L5-S1 is granted, subject to the regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


